Exhibit 10.1

June 1, 2012

VIA HAND DELIVERY

Richard Domaleski

471 Whittemore Road

Leicester, MA 01524

Re: Severance Agreement and Release

Dear Rich:

This letter summarizes the terms of your separation from employment with World
Energy Solutions, Inc. (the “Company”) as a result of your resignation from
employment with the Company, your resignation as Chief Executive Officer, and
your resignation as a member of the Board of Directors for the Company – each of
which shall be effective as of June 6, 2012 (the “Resignation Date”). The
purpose of this Severance Agreement and Release (the “Agreement”) is to
establish an amicable arrangement for ending your employment relationship, to
release the Company from any claims and to permit you to receive severance pay
and related benefits. With these understandings and in exchange for the promises
by you and the Company as set forth below, you and the Company agree as follows.

 

1. Employment Status and Final Payments:

(a) As of the Resignation Date, your salary will cease, and any entitlement you
have or might have under a Company-provided benefit plan, program, contract or
practice will terminate, except as required by federal or state law, or as
otherwise described below.

(b) As of the Resignation Date, you will be paid all wages earned but unpaid and
all vacation time accrued but unused as of the Resignation Date.

(c) You agree to submit a final documented expense reimbursement statement
reflecting all business expenses incurred through the Resignation Date, if any,
for which you seek reimbursement within ten (10) days of the Resignation Date.
The Company shall reimburse you for such expenses pursuant to Company policy.

(d) The Resignation Date shall be the date of the “qualifying event” under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and the
Company will present you with information on COBRA under separate cover.

(e) The Company acknowledges and agrees that, following the Resignation Date,
you shall continue to be entitled to indemnification protection as a former
officer and executive of the Company to the fullest extent permitted under the
Company’s articles of organization and Delaware law, as applicable.



--------------------------------------------------------------------------------

Richard Domaleski

JUNE 1, 2012

Page 2

 

2. Consideration: In exchange for, and in consideration of, your full execution
of this Agreement and after the seven-day revocation period set forth herein has
expired, the Company agrees as follows:

(a) Severance Pay: The Company will pay you severance payments through
December 31, 2012 at your current gross base salary rate of Five Thousand Three
Hundred Twenty Five and 73/100 Dollars ($5,325.73) per week less applicable
taxes. Such payments shall be made pursuant to the Company’s payroll practices
then in effect.

(b) Health Insurance: If you elect to continue medical and dental insurance
coverage after the Resignation Date in accordance with the provisions of COBRA,
the Company shall pay your monthly premium payments until the earlier of:
(i) December 31, 2012; (ii) the date you obtain comparable coverage; or
(iii) the date your COBRA continuation coverage would terminate in accordance
with the provisions of COBRA. Thereafter, medical and dental insurance coverage
shall be continued only to the extent required by COBRA and only to the extent
you timely pay the premium payments yourself.

(c) Pro-Rated Bonus: Within ten (10) days of your full execution (without
revocation) of this Agreement, you will receive a gross lump-sum payment of
$90,000, which represents a pro-rated bonus for 2012.

(d) Payments: The payments set forth in this Section 2 shall be subject to all
applicable federal, state and/or local withholding and/or payroll taxes.

(e) Tax Advice: You acknowledge that neither the Company nor its counsel has
advised you regarding the taxability of any monies payable to you under this
Agreement. You are advised to consult with your own counsel and/or tax advisor
as to the specific tax consequences of any payments made under this Agreement.

3. Release: In exchange for the consideration described in Section 2, which is
in addition to anything of value to which you are entitled to receive, and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, you and your representatives, agents, estate, heirs, successors
and assigns, absolutely and unconditionally hereby release, remise, discharge,
indemnify and hold harmless the Company Releasees (defined to include the
Company and/or any of its parents, subsidiaries or affiliates, predecessors,
successors or assigns, and its and their respective current and/or former
partners, directors, shareholders/stockholders, officers, employees, attorneys
and/or agents, all both individually and in their official capacities), from any
and all actions or causes of action, suits, claims, grievances, complaints,
contracts, liabilities, agreements, promises, torts, debts, damages,
controversies, judgments, rights and demands, whether existing or contingent,
known or unknown, suspected or unsuspected, including but not limited to those
which arise out of your employment with, change in employment status with,
and/or separation of employment from, the Company. This release is intended by
you to be all encompassing and to act as a full and total release of any claims,
whether specifically enumerated herein or not, that you may have or have had
against the Company Releasees arising from conduct occurring up to and through
the date of this Agreement, including, but not limited to, any claims arising
from any federal, state or local law, regulation or constitution dealing with
either employment, employment benefits or employment discrimination such as
those laws or regulations concerning discrimination on the basis of race, color,
creed, religion, age, sex, sex harassment, sexual orientation, gender identity,
national origin, ancestry, genetic carrier status, handicap or disability,
veteran status, any military service or application for military service, or any
other category protected under federal or state law; any contract, whether oral
or written, express or implied, including without limitation, any letter
offering employment and any stock option agreement(s); any tort; any claim for
equity or other benefits; or any other statutory and/or common law claim. You
not only release and discharge the Company Releasees from any and all claims as
stated above that you could make on your own behalf or on behalf of others, but
also those claims that might be made by any other person or organization on your
behalf, and you specifically waive any right to recover any damage awards as a
member of any class in a case in which any claim(s) against the Company
Releasees are made involving any matters.



--------------------------------------------------------------------------------

Richard Domaleski

JUNE 1, 2012

Page 3

 

This Release does not apply to claims for workers’ compensation benefits,
unemployment insurance benefits or any other claim that cannot lawfully be
waived by this Agreement.

This Release does not apply to any claims arising solely after the execution of
this Agreement or to any claims arising from a breach of this Agreement.

Notwithstanding the foregoing, nothing in this Agreement shall bar or prohibit
you from contacting, filing a charge or complaint with, seeking assistance from
or participating in any proceeding before any federal or state administrative
agency to the extent permitted by applicable federal, state and/or local law.
However, you nevertheless will be prohibited to the fullest extent authorized by
law from obtaining monetary damages or other personal relief in any agency
proceeding in which you do so participate.

 

4. Waiver of Rights and Claims Under the Age Discrimination in Employment Act of
1967:

Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:

(a) in exchange for the consideration described in Section 2 of this Agreement,
which you are not otherwise entitled to receive, you specifically and
voluntarily waive such rights and/or claims under the ADEA you might have
against the Company Releasees to the extent such rights and/or claims arose
prior to the date this Agreement was executed;



--------------------------------------------------------------------------------

Richard Domaleski

JUNE 1, 2012

Page 4

 

(b) you understand that rights or claims under the ADEA which may arise after
the date this Agreement is executed are not waived by you;

(c) you are advised that you have at least twenty-one (21) days within which to
consider the terms of this Agreement and to consult with or seek advice from an
attorney of your choice or any other person of your choosing prior to executing
this Agreement, and you acknowledge that you have not been subject to any undue
or improper influence interfering with the exercise of your free will in
deciding whether to consult with counsel;

(d) you have carefully read and fully understand all of the provisions of this
Agreement, and you knowingly and voluntarily agree to all of the terms set forth
in this Agreement; and

(e) in entering into this Agreement you are not relying on any representation,
promise or inducement made by the Company or its attorneys with the exception of
those promises described in this document.

 

5. Period for Review and Consideration of Agreement:

(a) You acknowledge that you were informed and understand that you have 21 days
to review this Agreement and consider its terms before signing it.

(b) The 21-day review period will not be affected or extended by any revisions,
whether material or immaterial, that might be made to this Agreement.

6. Accord and Satisfaction: The payments set forth herein shall be complete and
unconditional payment, settlement, accord and/or satisfaction with respect to
all obligations and liabilities of the Company Releasees to you, including,
without limitation, all claims for back wages, salary, vacation pay, draws,
incentive pay, bonuses, stock and stock options, commissions, severance pay,
reimbursement of expenses, any and all other forms of compensation or benefits,
attorney’s fees, or other costs or sums.

7. Company Files, Documents and Other Property: You agree that on or before the
Resignation Date you will return to the Company all Company property and
materials, including but not limited to, (if applicable) personal computers,
laptops, palm pilots and their equivalent, fax machines, scanners, copiers,
cellular phones, Company credit cards and telephone charge cards, manuals,
building keys and passes, courtesy parking passes, diskettes, intangible
information stored on diskettes, software programs and data compiled with the
use of those programs, software passwords or codes, tangible copies of trade
secrets and confidential information, sales forecasts, names and addresses of
Company customers and potential customers, customer lists, customer contacts,
sales information, sales forecasts, memoranda, sales brochures, business or
marketing plans, reports, projections, and any and all other information or
property previously or currently held or used by you that is or was related to
your employment with the Company (“Company Property”). You represent that you
have not and will not take by download or otherwise any Company Property. You
agree that in the event that you discover any Company Property in your
possession, whether in electronic form or otherwise, after the Resignation Date,
you will immediately return such materials to the Company.



--------------------------------------------------------------------------------

Richard Domaleski

JUNE 1, 2012

Page 5

 

8. No Liability or Wrongdoing: Nothing in this Agreement, nor any of its terms
and provisions, nor any of the negotiations or proceedings connected with it,
constitutes, will be construed to constitute, will be offered in evidence as,
received in evidence as, and/or deemed to be evidence of, an admission of
liability or wrongdoing by any and/or all of the Company Releasees, and any such
liability or wrongdoing is hereby expressly denied by each of the Company
Releasees.

 

9. Future Conduct:

(a) Mutual Non-disparagement: You agree not to make disparaging, critical or
otherwise detrimental comments to any person or entity concerning the Company
Releasees; the products, services or programs provided or to be provided by the
Company; the business affairs, operation, management or the financial condition
of the Company; or the circumstances surrounding your employment and/or
separation of employment from the Company. Likewise, the Company agrees that it
shall not issue any public statement containing any disparaging, critical or
otherwise detrimental comments concerning you, your employment or the
circumstances of your separation from employment and, further, that the members
of its Executive Team, Board of Directors and its Human Resources personnel
shall not make any disparaging, critical or otherwise detrimental comments
concerning you, your employment or the circumstances of your separation from
employment.

(b) Confidentiality of this Agreement: You agree that you shall not disclose,
divulge or publish, directly or indirectly, any information regarding the
substance, terms or existence of this Agreement and/or any discussion or
negotiations relating to this Agreement, to any person or organization other
than your immediate family and accountants or attorneys when such disclosure is
necessary for the accountants or attorneys to render professional services.
Prior to any such disclosure that you may make, you shall secure from your
attorney or accountant their agreement to maintain the confidentiality of such
matters. Notwithstanding the foregoing, you (and any agent on your behalf) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of this transaction and all materials of any kind
that are provided to you, if any, relating to such tax treatment and tax
structure. For this purpose, “tax structure” is limited to any facts relevant to
the U.S. federal and state income tax treatment of the transaction and does not
include information relating to the identity of the parties.

(c) Disclosures: Nothing herein shall prohibit or bar you or the Company
(including the individuals referenced in Section 9(a)) from providing truthful
testimony in any legal proceeding or in communicating with any governmental
agency or representative or from making any truthful disclosure required,
authorized or permitted under law; provided, however, that in providing such
testimony or making such disclosures or communications, you and the Company will
use their best efforts to ensure that this Section is complied with to the
maximum extent possible.



--------------------------------------------------------------------------------

Richard Domaleski

JUNE 1, 2012

Page 6

 

(d) Non-Disclosure of Confidential Information1: You agree that you shall keep
confidential all confidential matters entrusted to you as an employee or Board
member of the Company and shall not rely upon, use or attempt to use, or
disclose or attempt to disclose, any confidential, proprietary or trade secret
information (collectively, “Confidential Information”), including Confidential
Information related to third parties which the Company is obligated to maintain
as confidential, to any person or entity.

All original and copies of any Confidential Information or other written
materials relating to the business of the Company, however and whenever
produced, shall be the sole property of the Company and shall be surrendered to
the Company on or before the Resignation Date.

(e) Non-Competition. You agree that from the Resignation Date through
December 31, 2012 (the “Restricted Period”), you will not, without prior written
approval of the Company’s Board of Directors, directly or indirectly, alone or
as a consultant, partner, officer, director, employee, joint venturer, lender or
stockholder of any entity (a) accept employment or establish any other
relationship with any business anywhere within the United States or Canada that
is in competition with the products or services created, developed, marketed,
distributed, or sold, by the Company as of the Resignation Date (the “Products
and Services”), or (b) engage in any business or activity anywhere within the
United States or Canada that is in competition with the Products and Services.

(f) Non-Solicitation of Customers. You further agree that during the Restricted
Period, you will not, without prior written approval of the Company’s Board of
Directors, directly or indirectly, alone or as a consultant, partner, officer,
director, employee, joint venturer, lender or stockholder of any entity, solicit
or do business in any capacity that competes with any of the Company’s Products
and Services with any customer of the Company or Prospective Customer (as
defined below) of the Company (a) with whom you have had contact during the
course of your employment with the Company, or (b) about whom you obtained
Confidential Information during the course of your employment with the Company.
Prospective Customer means a business entity to which the Company has made
contact for the proposed sale or sale of the Company’s Products or Services
within the six month period prior to the Resignation Date.

 

1 

The term “Confidential Information” shall mean any trade secret, proprietary or
confidential information concerning the organization, personnel, business or
finances of the Company, or of any third party which the Company is under an
obligation to keep confidential, and that is maintained by the Company as
confidential. Such Confidential Information shall include, but is not limited
to, trade secrets, proprietary or confidential information respecting existing
and future products and services, designs, methods, formulas, drafts of
publications, research, know-how, techniques, systems, databases, processes,
software programs or code, developments or experimental work, works of
authorship, customer lists and/or customer information, business plans,
marketing plans, financial information, sales techniques, projects, personnel
information, and all other plans and proposals.



--------------------------------------------------------------------------------

Richard Domaleski

JUNE 1, 2012

Page 7

 

(g) Non-Solicitation of Employees and Recent Former Employees. Additionally, you
agree that during the Restricted Period, you will not, without prior written
approval of the Company’s Board of Directors, directly or indirectly, alone or
as a consultant, partner, officer, director, employee, joint venturer, lender or
stockholder of any entity, recruit or solicit for hire any individual who is
employed or engaged by the Company or who was employed or engaged by the Company
either at any point during the Restricted Period or within the three month
period preceding the recruitment or solicitation.

(h) Future Cooperation: You agree to reasonably assist the Company and cooperate
with the Company in the event of any litigation arising from events occurring
prior to the Resignation Date. The Company agrees that it will coordinate with
you so that such cooperation shall not unreasonably interfere with your
professional or personal endeavors following the Resignation Date.

 

10. Representations and Governing Law:

(a) This Agreement sets forth the complete and sole agreement between the
parties and supersedes any and all other agreements or understandings, whether
oral or written. This Agreement may not be changed, amended, modified, altered
or rescinded except upon the express written consent of both the President of
the Company and you.

(b) If any provision of this Agreement, or part thereof, is held invalid, void
or voidable as against public policy or otherwise, the invalidity shall not
affect other provisions, or parts thereof, which may be given effect without the
invalid provision or part. To this extent, the provisions and parts thereof of
this Agreement are declared to be severable. Moreover, if one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise, so as to be
unenforceable by law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear. Any waiver of any provision of this Agreement shall not constitute
a waiver of any other provision of this Agreement unless expressly so indicated
otherwise. The language of all parts of this Agreement shall in all cases be
construed according to its fair meaning and not strictly for or against either
of the parties.

(c) You agree that any breach of your obligations under Sections 7 or 9 of this
Agreement by you may cause irreparable damage to the Company and in the event of
such breach, the Company shall have, in addition to any and all remedies of law,
the right to seek an injunction, specific performance or other equitable relief
to prevent the violations of your obligations hereunder. In addition, in the
event you violate any provision of this Agreement and fail to cure such
violation (for those violations that are subject to cure) within ten calendar
days of your receipt of written notice from the Company, which describes in
reasonable detail the nature of the conduct giving rise to the Company’s notice,
the Company shall be entitled to cease all further payments under Section 2. You
further agree that the Company, in the event of your violation of this
Agreement, shall also be entitled to recoup any amounts previously paid to you
under Section 2 of the Agreement.



--------------------------------------------------------------------------------

Richard Domaleski

JUNE 1, 2012

Page 8

 

(d) This Agreement and any claims arising out of this Agreement (or any other
claims arising out of the relationship between the parties) shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts
and shall in all respects be interpreted, enforced and governed under the
internal and domestic laws of Massachusetts, without giving effect to the
principles of conflicts of laws of such state. Any claims or legal actions by
one party against the other shall be commenced and maintained in a state or
federal court located in Massachusetts, and you hereby submit to the
jurisdiction and venue of any such court.

(e) You represent that you have not been subject to any retaliation or any other
form of adverse action by the Company Releasees for any action taken by you as
an employee of the Company or resulting from your exercise of or attempt to
exercise any statutory rights recognized under federal, state or local law.

(f) You may not assign any of your rights or delegate any of your duties under
this Agreement. The rights and benefits of this Agreement shall inure to the
benefit of, and be binding upon, the Company’s successors and assigns.

11. Effective Date: After signing this letter, you may revoke this Agreement for
a period of seven (7) days following said execution. The revocation must be in
writing and must be received within the 7-day revocation period. The Agreement
shall not become effective or enforceable and no payments will be made pursuant
to this Agreement until this revocation period has expired (“Effective Date”).
To exercise your right of revocation, you must ensure receipt of your written
revocation by the President of the Company prior to expiration of the 7-day
revocation period.

If this letter correctly states the agreement and understanding we have reached,
please indicate your acceptance by countersigning the enclosed copy and
returning it to me.

 

Very truly yours, World Energy Solutions, Inc.   /s/ Edward T. Libbey By:  
Edward T. Libbey, Ph.D.



--------------------------------------------------------------------------------

Richard Domaleski

JUNE 1, 2012

Page 9

 

I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I FULLY UNDERSTAND
THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY AND
VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT, I DO NOT RELY
ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.

Accepted and Agreed to:

/s/ Richard Domaleski

Richard Domaleski

Date: June 1, 2012



--------------------------------------------------------------------------------

Richard Domaleski

JUNE 1, 2012

Page 10

 

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

I, Richard Domaleski, acknowledge that I was informed and understand that I have
twenty-one (21) days within which to consider the attached Severance Agreement
and Release, have been advised of my right to consult with an attorney regarding
such Agreement and have considered carefully every provision of the Agreement,
and that after having engaged in those actions, I prefer to and have requested
that I enter into the Agreement prior to the expiration of the 21-day period.

 

Dated: June 1, 2012

   

/s/ Richard Domaleski

    Richard Domaleski